TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00718-CV


Becky White McWilliams, a/k/a Rebecca Lawson White, f/d/b/a White Food Group, Ltd.,
f/d/b/a Cheddar's, Appellant

v.

The State of Texas; The City of Lubbock, Texas; and The County of Lubbock, Texas,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GV-09-000923, HONORABLE JON N. WISSER, JUDGE PRESIDING


O R D E R
PER CURIAM 
		On December 1, 2010, this Court notified LaSonya Thomas, court reporter for the
261st judicial district, Travis County, that the reporter's record in this cause was overdue, directing
her to file the reporter's record no later than December 13, 2010.  To date, Thomas has not
tendered the record.
		Thomas is ordered to file the reporter's record within 30 days from the date of this
order.  See Tex. R. App. P. 35.3(c).  No further extension of time will be granted. 
		It is ordered February 8, 2011.
 
Before Chief Justice Jones, Justices Henson and Goodwin